Summary Prospectus Supplement December 2, 2013 Putnam International Value Fund Summary Prospectus dated October 30, 2013 The fund will offer class R5 and class R6 shares to employer-sponsored retirement plans beginning on December 2, 2013. The prospectus is supplemented as follows to add information about class R5 and class R6 shares. The front cover page is supplemented to add class R5 and class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R5 and class R6 shares are pending. The following information is added to Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (asa percentage of original imposed onpurchases (as a purchase price orredemption Share class percentage of offering price) proceeds, whichever is lower) Class R5 NONE NONE Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management andservice fundoperating Share class fees† (12b-1) fees Other expenses expenses Class R5 0.71% N/A 0.26% < 0.97% Class R6 0.71% N/A 0.16% < 0.87% † Management fees are subject to a performance adjustment. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. Example Share class 1 year 3 years 5 years 10 years Class R5 $99 $309 $536 $1,190 Class R6 $89 $278 $482 $1,073 284581 12/13
